Citation Nr: 1035735	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  07-07 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date prior to July 13, 2004 for the 
grant of a total disability rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel




INTRODUCTION

The Veteran had active military service from December 1966 to 
December 1969. He received the Vietnam Service Medal and the 
Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Paul, 
Minnesota.  During the pendency of the appeal, a March 2006 RO 
decision changed the effective date for the award of a 70 percent 
rating for posttraumatic stress disorder (PTSD), and the 
effective date for the award of a total compensation rating based 
on individual unemployability from August 12, 2005 to July 13, 
2004.  

In January 2010, the Board remanded the case for further 
development.  In a February 2010 rating decision, the RO found 
that there was clear and unmistakable error in a June 1990 rating 
decision that granted a 50 percent rating for PTSD and assigned a 
70 percent rating for the disability, effective October 15, 1989.  
The RO continued the denial of an effective date prior to July 
13, 2004 for the grant of a total disability rating based on 
individual unemployability due to service-connected disability in 
a May 2010 Supplemental Statement of the Case.  The case has now 
been returned to the Board for appellate review.  

In August 2010, the Veteran submitted an additional statement in 
conjunction with his appeal directly to the Board.  In the August 
2010 Brief, his representative waived RO consideration of this 
evidence in accordance with 38 C.F.R. § 20.1304 (2009).  

The issue of whether there was clear and unmistakable 
error in a June 1990 rating decision that failed to infer 
a claim for entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it 
and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  The Veteran's claim for an increased rating for his service-
connected PTSD and entitlement to a total disability rating based 
on individual unemployability due to service-connected disability 
was received by the RO on July 13, 2004.  

2.  February 1, 2006, is the earliest date that it was factually 
ascertainable that the Veteran was unemployable due to service-
connected disability.  


CONCLUSION OF LAW

The criteria for an effective date prior to July 13, 2004, for 
the grant of a total disability rating based on individual 
unemployability due to service-connected disability have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.155, 3.159, 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

Duty to Notify

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; what subset of 
the necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the claimant 
may submit other evidence that may be relevant to the claim.  The 
requirements apply to all five elements of a service connection 
claim:  veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In October 2004 and January 2006 notice letters, the Veteran was 
provided notice regarding what information and evidence is needed 
to substantiate the claims for an increased rating and 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability, as well as 
what information and evidence must be submitted by the Veteran, 
what information and evidence will be obtained by VA, and the 
need to advise VA of, or submit any further medical evidence 
relevant to, the claims.  

The Board notes that the Veteran's appeal of the effective date 
assigned is a downstream issue, and additional VCAA notice is not 
required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Nevertheless, in a May 2006 letter - and in response to the 
Veteran's notice of disagreement with the effective date assigned 
for his award of benefits -- he was advised of how disability 
ratings and effective dates are assigned.  

The Board finds that any deficiency with respect to the timing of 
the notice provided is harmless.  The notice discussed above 
fully complied with the requirements of 38 U.S.C.A. § 5103, 5103A 
and 38 C.F.R. § 3.159, and the Veteran was fully informed of the 
evidence that was needed to support his claim.  Moreover, 
following the notice, the RO readjudicated the appeal in a 
January 2007 Statement of the Case.  Thus, the Board concludes 
that there is no prejudice to the Veteran due to any defect in 
the timing of the notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
a statement of the case or a supplemental statement of the case 
is sufficient to cure a timing defect).  Accordingly, the Board 
finds that the duty to notify provisions have been satisfactorily 
met, and the Veteran has not pointed out any specific deficiency 
to be corrected.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran, 
which includes his VA and private medical records, the VA 
examination reports, and his written statements.  The Board finds 
that the Veteran and his representative have been accorded the 
opportunity to present evidence and argument in support of the 
issue addressed in this decision.  Furthermore, the facts alleged 
as proving the claim pertain to records which are already in the 
file.  Thus, the Board finds that all relevant data has been 
obtained for determining the merits of the appeal and no 
reasonable possibility exists that any further notice or 
assistance would aid him in substantiating his claim.  See 
38 U.S.C.A. § 5103A West 2002); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001); 38 C.F.R. § 3.159(c) (2009).  

Analysis

The assignment of effective dates of awards is governed by 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In general, the 
effective date for an increase will be the date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1).  For an increase in 
disability compensation, the effective date will be the earliest 
date as of which it is factually ascertainable that an increase 
in disability had occurred if claim is received within one year 
from such date otherwise, date of receipt of claim.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(o)(2).  

In Harper v. Brown, 10 Vet. App. 125, 126-127 (1997), the United 
States Court of Appeals for Veterans Claims (Court) held that ". 
. . 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim (provided 
also that the claim is received within one year after the 
increase) . . ."  Otherwise, the general effective date rule 
applies.  Harper at 127; see also VAOPGCPREC 12-98 (the plain 
language of the statutory provision and implementing regulation 
indicates that the effective date for increased disability 
compensation is the date on which the evidence establishes that a 
disability increased, if the claim is received within one year of 
such date; the effective date is the date of claim if the claim 
is not received within the year following the increase in 
disability).  

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the Court 
addressed the issue of entitlement to an earlier effective date 
in a total disability rating based on individual unemployability 
claim, and held that the applicable statutory and regulatory 
provisions, fairly construed, require the Board to look at all 
communications in the file that may be interpreted as 
applications or claims, formal or informal, for increased 
benefits and, then, to all other evidence of record to determine 
the earliest date as of which, within the one year prior to the 
claim, the increase in disability was ascertainable.  

A specific claim in the form prescribed by VA must be filed in 
order for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  
Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
38 C.F.R. § 3.155.  

The Veteran filed a claim for an increased rating for his 
service-connected PTSD and entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU) that was received by the RO on July 
13, 2004.  

Service connection has been established for posttraumatic stress 
disorder, rated 70 percent disabling, and for a crush injury of 
the left foot, rated 10 percent disabling.  His combined 
compensation rating is 70 percent.  

In October 2004, and January 2006, the Veteran submitted VA Form 
21-8940, Veteran's Application for Increased Compensation Based 
on Unemployability, wherein he indicated he had completed a high 
school education.  He reported occupational experience as a tour 
guide.

In conjunction with his TDIU claim, the Veteran was afforded two 
VA examinations - one in November 2004 and one in February 2006.  
An earlier VA examination report dated in November 1993 indicated 
that the Veteran was currently unemployed due to a work-related 
back injury that was being litigated.  A July 2004 Nursing 
Assessment noted that the Veteran had never been treated for his 
PTSD and that he had recently developed thrombophlebitis and had 
been hospitalized.  His Global Assessment of Functioning (GAF) 
was reported to be 55.  The November 2004 VA examination report 
did not address the Veteran's employability.  His GAF was 
reported to be 50 and the examiner stated that the Veteran was 
competent to handle his own money and affairs.  The February 2006 
VA examination report concluded that the Veteran was severely 
impaired in his ability to engage in substantially gainful 
employment due to his PTSD.  

The evidence of record dated during the one year period prior to 
July 13, 2004 does not indicate that the Veteran made any 
assertion as to functional impairment caused by his service-
connected left foot crush injury, or that such precluded 
employability.  In this regard, it is significant to note that, 
in a June 2004 VA progress note, it was indicated that the 
Veteran reported that his interests revolved around walking and 
biking.

Based on the February 2006 VA examination report, the RO 
concluded that the Veteran met the criteria for entitlement to a 
total disability rating based on individual unemployability due 
to service-connected disability and granted the benefit, 
effective from the date that his claim was received, July 13, 
2004, in accordance with 38 C.F.R. § 3.400(o).  Under the facts 
presented here, this is the earliest effective date that may be 
assigned under the relevant laws and regulations.  

VA treatment records dated during the one-year period prior to 
the Veteran's July 13, 2004 claim for an increase rating and 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability do not show 
that he was unemployable due to service-connected disability.  
Specifically, the November 1993 VA hospitalization report noted 
above does not tend to support the Veteran's claim as it relates 
his unemployment due to a work-related back injury - which is not 
a service-connected disability.  Hence, although a February 2010 
rating decision found clear and unmistakable error in a June 1990 
rating decision and assigned a 70 percent rating for service-
connected PTSD from October 15, 1989, such does not alter the 
outcome of this appeal.  As outlined above, the Board has found 
no demonstration by the competent and credible evidence of record 
that the Veteran was unemployable due to service-connected 
disability, with consideration of his education and occupational 
experience, prior to July 13, 2004.  Further, as noted above, 
there has been no assertion by the Veteran, nor clinical 
demonstration, that the service-connected left foot crush injury 
precluded employability.

Additionally, following a complete review of the record, there is 
no evidence of an informal claim for entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability having been filed prior to 
July 13, 2004.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) 
(concluding that the Board must "review the claim, supporting 
documents, and oral testimony in a liberal manner to identify and 
adjudicate all reasonably raised claim").  Furthermore, there is 
no evidence of some other submission from the Veteran prior to 
July 13, 2004 that identified a sought benefit of entitlement to 
a total disability rating based on individual unemployability due 
to service-connected disability.  See MacPhee v. Nicholson, 459 
F.3d 1323, 1326- 27 (Fed. Cir. 2006) (holding that plain language 
of regulations require claimant to have intent to file claim for 
VA benefits).  

The Veteran has asserted that there was clear and unmistakable 
error in earlier rating decisions in failing to infer claims for 
entitlement to total disability rating based on individual 
unemployability due to service-connected disability in 
conjunction with earlier claims for higher ratings for his PTSD.  
However, that issue has not been addressed by the RO and is not 
currently before the Board.  As detailed in the Introduction 
above, it has been referred for appropriate development.  

In conclusion, because the evidence prior to July 13, 2004 did 
not show that the Veteran was unemployable due to service-
connected disability, the preponderance of the evidence is 
against the Veteran's claim for entitlement to an effective date 
prior to that date for the grant of a total disability rating 
based on individual unemployability due to service-connected 
disability.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§§ 5107(b), 5110(a); 38 C.F.R. § 3.400(o)(1); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date prior to July 13, 2004 for the grant of a total 
disability rating based on individual unemployability due to 
service-connected disability is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


